Citation Nr: 1139217	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 30 percent for headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  He received the Combat Infantryman Badge, Air Medal, and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  In that decision, the RO: granted service connection for PTSD and assigned an initial 30 percent disability rating, effective January 7, 2008; and granted an increased 30 percent disability rating for headaches, effective July 21, 2008.

In June 2009, an informal hearing conference with a Decision Review Officer (DRO) was conducted.  A report of that conference has been associated with the Veteran's claim file.  In August 2009, the DRO assigned a higher initial 50 percent disability rating for PTSD, effective January 7, 2008.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In July 2011, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2011 and July 2011 statements and during the July 2011 hearing, the Veteran and his representative raised the issues of whether new and material evidence has been received to reopen claims for service connection for cranial, neck, and back disabilities and entitlement to eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's spouse.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since January 7, 2008, the Veteran's PTSD has been manifested by near total occupational and social impairment. 

2.  The Veteran's headaches are manifested by frequent completely prostrating attacks, productive of severe economic inadaptability.

3.  A TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claim for a TDIU and the appeal for a higher initial rating for PTSD arose at the same time and are premised on the same evidence.

4.  The Veteran's PTSD is rated at 100 percent, and his remaining service-connected disabilities have a combined disability rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a 50 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155 , 5107(b); 38 C.F.R. §§ 3.321( b)(1), 4.1 , 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2011). 

3.  The grant of an initial 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011).

4.  The criteria for special monthly compensation at the housebound rate, effective January 7, 2008, have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) as amended and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the highest rating possible for PTSD since the effective date of service connection, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regard to the claim for an increased rating for headaches, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for headaches. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2008 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the September 2008 letter.

For this increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

Nevertheless, at the Veteran's July 2011 hearing, the undersigned identified the issues on appeal (including entitlement to an increased rating for headaches and asked him about the symptoms associated with his service-connected headaches  Also, the Veteran had actual knowledge of the ability to submit additional evidence in that he submitted additional evidence at the hearing.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, Social Security Administration disability records, and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for headaches.
Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, concerning the claim for the PTSD, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) . 

When rating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) . 

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125 , 4.130. 

PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43   (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443  . The Federal Circuit  has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned throughout the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The evidence reflects that the Veteran had been assigned GAF scores ranging from 30 to 55. 

GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.    

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) .

Social Security Administration disability records reflect that the Veteran reported that knee, shoulder, and back disabilities rendered him unable to engage in substantial work as of November 2000, but that he continued to work "a little bit" after that time.  He was granted Social Security Administration disability benefits in June 2004 for status post right knee replacement and degenerative disc disease of the lumbar spine.

VA treatment records dated in January 2008 and February 2008 indicate that the Veteran reported that he experienced road rage and sleep impairment.  Examinations revealed a pleasant mood, affect consistent with mood, full orientation, and intact insight and judgment.  There was no suicidal or homicidal ideation.  The Veteran was diagnosed as having PTSD, and a GAF score of 48 was assigned, indicative of serious impairment.

An April 2008 VA examination report reveals that the Veteran reported anxiety, panic attacks, depression, social anxiety (including around family), road rage, and sleep difficulties.  Such symptoms were constant and greatly restricted his daily activities.  Following service, he worked installing drywall for 36 years and had good relationships with his supervisor and co-workers.  He had been retired for four years and decided to quit working because he "felt he had worked long enough." However, he also had difficulty working with others.  He had three siblings and five children with whom he had good relationships and had been married to his wife for 43 years.  He described his marriage as "fair to good."

The Veteran's psychiatric symptoms, including impaired mood, anxiety, and social anxiety, greatly restricted his daily activities.  He had difficulty with any social functioning and could not be around other people.  He experienced persistent and recurrent recollections of traumatic events in service, nightmares, flashbacks, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, a restricted range of affect (predominantly restricted to depression), irritability, outbursts of anger, a hyperstartle response, hypervigilance, and impaired concentration.  He experienced substance abuse in the years following service, but had "[quit] this habit" for the previous 25 years.  Such substance abuse caused a severe strain on his family relationships, especially his marriage.

Examination revealed intact orientation and appropriate appearance, hygiene, and behavior.  Affect and mood were abnormal, in that the Veteran experienced a near continuous and profound depressed mood which affected his ability to function independently and in social environments.  Communication, speech, and concentration were all normal, but there were panic attacks which occurred less than once a week when the Veteran was around other people.  There were no hallucinations, delusions, or obsessed rituals, but there were signs of suspiciousness.  Memory was mildly impaired and there were passive thoughts of death, but thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and there was no homicidal ideation.  Diagnoses of PTSD and substance abuse were provided and a GAF score of 30 was assigned, indicative of an inability to function in almost all areas.

The physician who conducted the April 2008 VA examination opined that the Veteran's history of substance abuse was due to his PTSD.  This opinion was based on the fact that he reported that he had begun drinking in service due to anxiety and sleeplessness and that the problem escalated in service and in the years following service.

The examiner also opined that the Veteran's psychiatric symptoms approximated the criteria for a 30 percent disability rating under Diagnostic Code 9411.  The examiner reasoned that the Veteran exhibited such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  He had no difficulty understanding commands and appeared to pose no threat of persistent danger or injury to himself or others.  His prognosis was very poor and the chance of improving was exceedingly slim to non-existent. 

In a March 2009 letter, the Veteran's wife reported that she and the Veteran rarely participated in social activities outside of the home and that he had difficulty in social situations.  He had a hard time being close and rarely expressed any physical affection.  Also, he experienced road rage and had difficulty sleeping.

In his March 2009 notice of disagreement, the Veteran reported that he no longer socialized, and that his family relationships were deteriorating.  He made irresponsible decisions, experienced panic and depression, and was irritable to the point that it took very little to provoke him.  His personal appearance and hygiene were negatively impacted, he did not handle stress well, and suicidal thoughts had increased dramatically.  He was socially isolated and had memory problems.

An April 2009 VA examination report indicates that the Veteran reported that he had difficulty sleeping, was too irritable to work, had high anxiety, and remained socially isolated because he was afraid he would hit somebody in public due to nervousness.  He occasionally attended church, but sat near the rear of the church in case he had to escape.  Panic attacks occurred more than once a week and his depression was worse.   His symptoms were constant and greatly restricted his daily functioning, but he did not take any medications for his psychiatric symptoms and had not received any significant psychiatric treatment.

The Veteran's relationship with his only living sibling was good and his relationship with his children was "fairly good."  However, his marriage was strained due to his irritability and anger.  He again reported that his history of substance abuse had placed a severe strain on his family relationships.  He had been employed installing drywall for 35 years, but had been unemployed for the previous six years.  He had owned his own drywall business, but quit because nobody would work for him due to his irritability and temper.  

Examination revealed that the Veteran was fully oriented and exhibited appropriate behavior and good eye contact, but that his appearance and hygiene were neglected.  There was near continuous anxiety and depression which affected the ability to function independently.  There was an impaired impulse control, some unprovoked irritability, and periods of violence that affected his motivation to engage in social situations.  Panic attacks occurred more than once per week, memory was mildly impaired, and there was hypervigilance, a hyperstartle response, impaired concentration, passive thoughts of death, and signs of suspiciousness.  However, communication, speech, thought processes, and judgment were all normal and there were no hallucinations, delusions, or obsessional rituals.  A diagnosis of PTSD was assigned and GAF score of 30 was assigned, indicative of an inability to function in almost all areas.

The physician who conducted the April 2009 VA examination explained that as for the Veteran's employment history, he had been self-employed because he could not get along with his bosses or engage in any employment situation.  He could not get anyone to work for him because of his irritability and anger, and thus stopped working.  Overall, he was unable to establish and maintain effective work and social relationships and his family relationships were strained due to PTSD symptoms.  His symptoms were gradually worsening, his prognosis was poor, and there was little or no chance of improvement.

In August 2009, the Veteran submitted a "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) and reported that he was unable to work due to, among other things, PTSD.  He had last worked full time in May 2001.

A December 2009 VA examination report reveals that the Veteran reported sleep difficulties and suicidal thoughts approximately five or six times a week.  There were no homicidal ideation or attempts, but he was prone to violent outbursts and had "thrown a couple of co-workers out of the window at a previous job site."  He was independent in his activities of daily living, but his avoidance of crowds interfered with any social activities.  He had worked in construction since service, but experienced problems with co-workers throughout his career and became self-employed as a result.  He stopped working in 2001 or 2003 because nobody would work for him and he was not strong enough to work alone.  He explained that although he was granted Social Security Administration disability benefits for only non service-connected physical disabilities, his mental health issues also played a role in his decision to stop working.

The Veteran further reported nightmares, sleep difficulties, flashbacks, social isolation (even with regards to family), detachment, and estrangement, emotional numbness, anger, irritability, and impaired concentration.  His social isolation negatively affected his wife because she liked to socialize.  Psychiatric symptoms were seven to eight on a scale of 10 in intensity and occurred constantly and there were no remissions.  

Examination revealed that the Veteran was dressed appropriately, but that he had to keep the door of the examination room open in case he had to escape.  There were no impairments of thought process or communication and no delusions or hallucinations, but there were daily flashbacks.  The Veteran exhibited good eye contact and appropriate interaction and behavior, he denied any suicidal or homicidal ideation, and he was able to maintain minimal personal hygiene and perform basic activities of daily living.  There was short term memory impairment and the Veteran experienced panic attacks, but orientation was intact, speech was normal, and there was no evidence of obsessive or ritualistic behavior.  His affect was fully ranged and appropriate, but impulse control, insight, and judgment were all fair.  The Veteran was diagnosed as having chronic PTSD and a GAF score of 45 to 55 was assigned, indicative of serious to moderate impairment.

The physician who conducted the December 2009 VA examination opined that the Veteran's psychiatric symptoms approximated the criteria for a 70 percent rating under Diagnostic Code 9411 and that although there was evidence of occupational and social impairment due to PTSD, he was expected to perform reasonably well in a loosely supervised work setting requiring little or no social interactions.  No further explanation or reasoning for this opinion was provided.

In letters dated in March and October 2010, the Veteran's representative noted the December 2009 opinion that the Veteran was expected to perform reasonably well in a loosely supervised work setting requiring little or no social interactions.  However, he explained that the Veteran had attended interviews, but that prospective employers were not receptive to the idea of him having PTSD, among other disabilities.  Furthermore, he explained that the Veteran had not reported mental problems as part of his Social Security Administration disability claim because he feared that he would be institutionalized as mentally unstable and forced to take psychiatric medications.

An April 2011 VA examination report reflects that the Veteran reported suicidal ideation, angry outbursts, anxiety, flashbacks, nightmares, social isolation, emotional numbness, anger, irritability, sleep difficulties, and impaired concentration.  Such symptoms occurred on a daily basis and there were no remissions.  

The Veteran had been married for 46 years, but there were marital difficulties due to his social isolation and unwillingness to participate in social activities outside of the home.  He had children and grandchildren and although he was sometimes able to be around his grandchildren, they sometimes "set him off."  He was independent in his activities of daily living, but his wife generally did most of the family shopping and he was only able to shop in stores that were not crowded.  He worked in construction following service, however  he had difficulty getting along with his employers and eventually became self-employed.  He stopped working  at age 59 because nobody wanted to work for him due to his irritability and anger.  He was granted Social Security Administration disability benefits for physical disabilities, but did not divulge his psychiatric problems at the time of his Social Security Administration application.

Examination revealed that there was no evidence of impaired thought process, impaired communication, delusions, hallucinations, or suicidal or homicidal ideation.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living, was fully oriented, had normal speech, and did not experience obsessive or ritualistic behaviors.  There was some short term memory impairment, panic attacks, impaired mood, and fair impulse control, insight, and judgment, but affect was fully ranged and appropriate.

The examiner who conducted the April 2011 VA examination opined that although there may have been some functional impairments in the Veteran's non-exertional activities due to PTSD, the disability did not preclude him from procuring or maintaining substantially gainful employment.  The examiner reasoned that the Veteran had described problems in employment settings which required significant levels of social interaction, but that he would be expected to function adequately in a loosely supervised work setting which required little or no social interaction.  Also, there was no evidence of any non service-connected psychiatric disability that precluded him from securing or maintaining substantially gainful employment.

A diagnosis of chronic PTSD was assigned and a GAF score of 45 was assigned, indicative of serious impairment.  The examiner opined that the Veteran's psychiatric symptoms approximated the criteria for a 70 percent rating under Diagnostic Code 9411.

During the July 2011 hearing, the Veteran testified that he experienced social anxiety, suicidal ideation, short term memory problems, and hallucinations.  He was unable to work due to, among other things, PTSD.

The above evidence reflects that since the grant of service connection, the symptoms of the Veteran's PTSD have more closely approximated the criteria for a 100 percent rating under Diagnostic Code 9411.  He has been continuously unemployed since no later than 2004 and has reported on several occasions that he had difficulty working with others due to PTSD and stopped working because he could not retain any employees due to anger and irritability.  Although he was granted Social Security Administration disability benefits for only non service-connected physical disabilities, he and his representative have explained that he did not report any psychiatric problems at the time that he filed his Social Security Administration application because he feared being institutionalized and forced to take psychiatric medications.     

The examiners who conducted the December 2009 and April 2011 VA examinations opined that although there was evidence of occupational impairment due to PTSD, the Veteran had described problems in employment settings which required significant levels of social interaction and he was expected to be able to perform reasonably well in a loosely supervised work setting requiring little or no social interactions.  

Nevertheless, the December 2009 and April 2011 examiners both assigned GAF scores indicative of an inability to work (i.e. 45 at the lowest end) and the majority of the GAF scores assigned throughout the appeal period reflect such a conclusion.  Also, the Veteran's representative explained that the Veteran had attempted to obtain employment, but that prospective employers did not react positively to the fact that he was diagnosed as having PTSD, among other disabilities.

As for social impairment, the Veteran has remained in a long term marriage, has good relationships with his children, and occasionally attended church and visited shopping centers.  However, he has generally remained socially isolated, does not participate in social activities, has marital difficulties due to PTSD symptoms, and has trouble being around his family due to such symptoms.  He has demonstrated social anxiety, suicidal ideation, short term memory problems, and hallucinations.

The evidence is at the very least in equipoise as to whether the Veteran has been unemployable and unable to function socially due to his PTSD.  Although he does have some social contacts, the combination of his occupational and social impairment more closely approximates the criteria for a 100 percent disability rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411.  Hence, the full benefit sought as to the appeal for a higher initial rating for PTSD is granted.

Headaches 

The Veteran's headaches are currently rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of Diagnostic Codes 8199-8100 reflects that there is no diagnostic code specifically applicable to the Veteran's headaches, and that this disability is rated by analogy to migraines under Diagnostic Code 8100.  See 38 C.F.R. § 4.20 (2011) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under Diagnostic Code 8100, migraines are rated as follows: a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

An October 2008 VA examination report indicates that the Veteran reported that he experienced headaches, often on a daily basis.  During such headaches, he occasionally had to stay in bed and do nothing.  At other times, he was able to perform chores during headaches.  He took medications to alleviate his symptoms.

Examination revealed that the Veteran was in no acute distress, that cranial nerves and coordination were normal, and that cerebellar function was intact.  A diagnosis of probable tension headaches was provided.

A September 2008 VA mental health treatment note indicates that the Veteran reported headaches with associated vision problems and nausea.

In his March 2009 notice of disagreement, the Veteran reported that his headaches were "prolonged and tortuous" and that they had increased in frequency (sometimes twice a day).  He had stopped working due, in part, to such headaches.	

An April 2009 VA examination report reveals that the Veteran reported constant headaches on a daily basis.  During headaches, he had to stay in bed and was unable to do anything.  He also experienced depression and anxiety and was unable to make plans for the future when headaches were severe.  He took medication to alleviate headaches and was unable to work because of impaired concentration.
Examination revealed that the Veteran was experiencing a headache at the time of the examination.  He held the right parietal and temple regions of his head, winced in pain, and exhibited signs of malaise.  He was unable to stand without losing his balance due to associated vertigo.  There was an abnormality of the cranial nerves in that pain was elicited on the right trigeminal nerve distribution with light touch near the right Tempra-parietal region of the head.  Coordination was normal and cerebellar function was intact.  There was loss of vision due to the Veteran's headache, but he had not suffered a stroke, speech was normal, and dexterity was within normal limits bilaterally.

The Veteran was diagnosed as having tension and migraine headaches.  This diagnosis was based on the fact that he experienced occipital and trigeminal neuralgia, nausea, vertigo, photophobia, sensitivity to smells and sounds, and lack of concentration.  He was awakened at night due to headaches.

As for the frequency and severity of the headaches, the physician who conducted the April 2009 VA examination explained that they were constant with periods of exacerbation, during which they were intense (10/10) and sharp and described by the Veteran as "a sledge hammer hitting [his] head."  Following periods of intense pain, he experienced a dull constant headache which was eight on a scale of 10 in severity.  Headaches were constant, were generally located on the right side of the head (although occasionally in the occiput), and were treated with medication.  They impaired his ability to function and caused him to remain sedentary.

In July 2009, the Veteran submitted a headache log dated from June 2009 to July 2009.  During that time period, he experienced numerous headaches on a daily basis (both day and night) which impaired his ability to function and perform daily activities.  For example, he was unable to sleep, had difficulty driving, and had to lie down.

A December 2009 VA examination report reveals that the Veteran reported 	near constant headaches which fluctuated in intensity.  They were generally located around the frontal portion of the head, but could randomly occur anywhere.  He also experienced periodic nausea.  In addition to the chronic headaches, he also experienced intermittent severe, sharp headaches approximately 10 times each day.  Such episodes lasted from two to 30 minutes and required the Veteran to lay down for 30 minutes to an hour 30 percent of the time.  However, there was no photophobia, phonophobia, or vomiting.  He took medications to relieve the pain.  He was able to perform self-care, as well as house and yard work.  Such activities were performed slowly and were sometimes interrupted due to headaches.

Examination revealed that the Veteran was in no apparent distress.  Reflexes were impaired throughout bilaterally, but cranial nerves were grossly intact and strength and sensation were both normal.  A magnetic resonance imaging (MRI) study conducted in November 2009 revealed mild chronic microvascular ischemic disease.  Such a finding was not unusual given the Veteran's age.  A diagnosis of tension-type headaches, with some atypical features of migraine, was provided.

A January 2010 examination report from Laura J. Schlagel, M.D. indicates that the Veteran reported constant headaches which were generally bifrontal and vertex and occasionally unilateral.  He had experienced a period of photophobia and blurred vision, but there was no photophobia, phonophobia, nausea, or vomiting at the time of the examination.  Headaches were treated with medication.  Examination revealed that some sensation and reflexes were impaired, but that cranial nerves were intact and motor strength and coordination were normal.

An April 2011 VA examination report indicates that the Veteran reported that he had to lie down from 30 minutes to an hour 45 percent of the time due to headaches.  Such episodes occurred more than 10 times a day and the frequency of such episodes was unpredictable.  The headaches occurred in the frontal and occipital areas.  Examination revealed that the Veteran was experiencing a headache at the time of the examination.  A neurological examination could not be completed due to the headache.  The Veteran was diagnosed as having tension headaches with symptoms consistent with atypical migraines.

The physician who conducted the April 2011 VA examination opined that although the Veteran had been able to work despite his headaches and it was not the headaches that led him to medically retire, they would generally be quite disruptive, even in a sedentary position.  However, they would not preclude him from securing and maintaining substantially gainful employment.

A second April 2011 VA examination report reveals that the Veteran reported that his headaches had worsened over the previous several years.  Headaches were chronic, occurred on a daily basis, and were sometimes associated with photophobia.  There was no significant nausea, vomiting, phonophobia, or osmophobia.  The headaches were treated with medication and they were not incapacitating.

Examination revealed that cranial nerves were intact and that motor strength, reflexes, sensation, coordination, and gait were all normal.  A diagnosis of post-traumatic migraine type chronic daily headaches was provided.

During the July 2011 hearing, the Veteran testified that headaches occurred more than 10 times each day.  The headaches were treated with medication and often prevented him from engaging in activities because he had to spend a significant amount of time sitting down.  He was unable to work due to such headaches.

The evidence reflects that the Veteran's headaches most closely approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  He experiences constant headaches on a daily basis and there are frequent exacerbations during which the headaches are severe and he is required to rest for significant periods of time.  The headaches are occasionally accompanied by nausea, vision problems, vertigo, neuralgia, and sensitivity to smells and sounds.  Although medication is used to treat the headaches, they are not significantly alleviated.           

The Veteran has been unemployed throughout the entire appeal period and he has reported that he stopped working due to, in part, his headaches.  Furthermore, the examiner who conducted the April 2011 VA examination opined that although the Veteran had been able to work despite his headaches, that it was not the headaches that led him to medically retire, and that they would not preclude him from securing and maintaining substantially gainful employment, they would nonetheless be quite disruptive, even in a sedentary position.  

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that the service-connected headaches are manifested by frequent completely prostrating and prolonged attacks and that they are productive of severe economic inadaptability.  Therefore, an increased 50 percent rating is warranted.  This is the maximum possible schedular rating under Diagnostic Code 8100.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100.  

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Extraschedular Consideration
    
Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported that his headaches contributed to his decision to stop working and the April 2011 VA examination report includes an opinion that the headaches would be quite disruptive to even sedentary employment.  This evidence raises the question of entitlement to an extraschedular rating for the service-connected headaches.  The symptoms of the Veteran's disability are prostrating headaches, nausea, neuralgia, vertigo, vision problems, and sensitivity to smells and sounds.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).



TDIU

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period, he is in receipt of Social Security Administration disability benefits, and he has reported that his service-connected PTSD and headaches have contributed to his inability to work.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. 
§ 4.16(a) . A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52,375  (1999). 

The claim for a TDIU and the appeal for a higher initial rating for PTSD have been recognized as arising at the same time and involving the same evidence.  As the claim for service connection for PTSD was received prior to the claim for an increased rating for headaches, the grant of an initial 100 percent rating for PTSD since the grant of service connection renders the claim for a TDIU moot for the entire appeal period.  The appeal as to the TDIU issue is therefore, dismissed. 

SMC

The Court has recently held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280   (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114 .  See Bradley, 22 Vet. App. 280, 294   (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the Board notes that as a result of this decision, the Veteran's PTSD is rated as 100 percent disabling.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his PTSD), and has additional service-connected disabilities (i.e. headaches, ischemic heart disease, tinnitus, and bilateral hearing loss) that are independently rated at more than 60 percent combined, the criteria for SMC at the housebound rate were met as of January 7, 2008.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective January 7, 2008.


ORDER

Entitlement to an initial 100 percent disability rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to an 50 percent disability rating for headaches is granted, subject to the applicable criteria governing the payment of monetary benefits.

The appeal, as to the issue of entitlement to a TDIU, is dismissed.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective as of January 7, 2008, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


